Hosmer, Ch. J.
The rule has long been established, that penal statutes must be construed strictly. Reniger v. Fogossa, 1 Plowd. 17. Cone v. Bowles, 1 Salk. 205. 1 Bla. Comm. 88. More correctly it may be said, that such laws are to be expounded strictly against an offender, and liberally in his fa-vour. This can only be accomplished, by giving to them a literal construction, so far as they operate penally; or at most, by deducing the intention of the legislature from the words of the act. Heydon’s case, 3 Co. Rep. 7. The King v. Gage, 3 Mod. 64. In extension of the letter of the law, nothing may be assumed by implication; nor may the mischief intended to be prevented or redressed, as against the offender, be regarded in its construction. It was the object of the principle, to establish a certain rule, by conformity to which mankind *64should be safe, and the discretion of the judge limited. How much this must contribute to the security and enjoyment of the citizen, is too palpably obvious to require illustration. Upon the before mentioned principle, it has been adjudged, that an act made to punish the person who stole a cow, is not applicable to him who steals a heifer; Richard Cooke’s case, Leach’s C. L. 109. and a law prohibiting the transportation of provisions in any wagon, or otherwise, to an enemy, is not infringed, by driving fat oxen on the leg. The United States v. Sheldon, 2 Wheat. 119. That the mischiefs at which these laws were aimed, existed, in both the cases alluded to, is past a question; but the acts prosecuted not being within the words of the legislature, were considered as not within the prohibitions of the laws. I will only add, that the moment the strict construction of penal laws is abandoned, the difference between their interpretation, and that of remedial laws, must terminate, as there is no middle ground between them.
The act on which the prosecution of the defendant is founded, prohibits the erection of wooden buildings within certain limits, and of all wooden additions to buildings already erected, having in them a chimney, fire-place or stove. The addition to the building of the defendant, already erected, had not a chimney, fire-place or stove within it; but the chimney was without the addition, although made for its accommodation. The words of the statute, according to their right comprehensive meaning, have not been violated; and nothing short of a liberal construction of the act, as if it were a remedial law, can subject the defendant. Had the legislature anticipated the case before the court, it is not improbable, that they would have employed expressions prohibitory of the act which is prosecuted. Such expressions, however, do not exist; and the statute, therefore, has not been violated.
I would advise a reversal of the judgment.
The other Judges were of the same opinion, except Brainard, J. who was absent.
Judgment to be reversed.